Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Rochelle Schelling, Appellant                          Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 43049-
No. 06-14-00173-CR          v.                         B). Opinion delivered by Chief Justice
                                                       Morriss, Justice Moseley and Justice
The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to designate
Section 31.03(e)(4)(D) of the Texas Penal Code as the correct statute of offense. As modified,
the judgment of the trial court is affirmed.
       We further order that the appellant, Rochelle Schelling, pay all costs of this appeal.
       .


                                                       RENDERED MARCH 17, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk